EXHIBIT 10.2

SPECIMEN

THINK PARTNERSHIP INC. d/b/a KOWABUNGA!

RESTRICTED STOCK AGREEMENT




THIS RESTRICTED STOCK AGREEMENT, dated as of the latest date entered in the
signature blocks hereof (the “Effective Date”), by and between THINK PARTNERSHIP
INC. d/b/a KOWABUNGA!, a Nevada corporation (“Company”), and [NAME OF EMPLOEE]
(the “Employee”), is entered into as follows:




WHEREAS, the Company has established the Think Partnership Inc. 2005 Long-Term
Incentive Plan (“Plan”), a copy of which can be obtained by written or
telephonic request to the Company Secretary, and which Plan is made a part
hereof; and




WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) determined by Unanimous Written Consent of May 22, 2008 (the
“Grant Date”), that the Employee be granted shares of the Company’s Common
Stock, $0.001 par value per share (“Stock”) subject to the terms, conditions and
restrictions as hereinafter set forth.




NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
herein contained, the parties hereby agree as follows:




1.

Grant of Stock.  Subject to the terms and conditions of this Agreement and of
the Plan, as of the Grant Date the Company hereby grants to the Employee [No.
Shares] shares (the “Shares”) of Stock.  As long as the Shares are subject to
the Restrictions set forth in Section 2 of this Agreement, the Shares shall be
deemed to be, and are referred to in this Agreement as, the “Restricted Shares.”




2.

Restrictions.  The Shares, Restricted Shares or rights granted hereunder may not
be sold, assigned, transferred, exchanged, pledged, hypothecated or otherwise
encumbered or disposed of and shall be subject to the risk of forfeiture
contained in Section 4 of this Agreement (such limitations on transferability
and risk of forfeiture being herein referred to as “Restrictions”) until the
Shares becomes vested and the Restrictions lapse in accordance with Section 3.
The period of time between the date hereof and the date the Shares becomes
vested and the Restrictions lapse as to Restricted Shares is referred to herein
as the “Restriction Period.”




3.

Lapse of Restrictions.  The interest of the Employee in the Shares shall vest,
and the Restrictions on the Restricted Shares granted under this Agreement shall
simultaneously lapse, as to one-third of such Shares on the first anniversary of
the Grant Date, and as to an additional one-third on each of the two succeeding
anniversary dates, so as to be 100% vested on the third anniversary thereof,
specifically conditioned upon the Employee’s continued employment with the
Company on each vesting date. Notwithstanding the foregoing, in the event the
Employee is terminated “without cause” (as hereinafter defined) during the one
year period following a “Change of Control” (as defined in the Plan), the
interest of the Employee in the Shares shall vest as to 100% of the then
unvested Restricted Stock upon such Change in Control.  Upon lapse of the
Restrictions in accordance with this Section, the Company shall, as soon as
practicable thereafter, deliver to the Employee an unrestricted certificate for
the Shares with respect to which





Page 1 of 10







--------------------------------------------------------------------------------

such Restrictions have lapsed.  For purposes of this Agreement, “without cause”
shall refer to the Employee being terminated for any reason other than any of
the following events as determined in the sole judgment of the Company’s Chief
Executive Officer: (1) the Employee’s neglect of, or negligence in, the
performance of his duties; (2) the Employee’s failure or refusal to follow
written instructions given to him by his manager or a Company executive; (3) the
Employee’s violation of any provision of the Company’s Bylaws or of any of its
other written policies, standards, or regulations; (4) the Employee’s being
investigated, indicted, convicted or plea bargaining in regard to any criminal
offense, other than a misdemeanor not involving moral turpitude or a minor
traffic violations; (5) the Employee’s violation or breach of any material term,
covenant or condition contained in this Agreement; (6) the Employee’s commission
of any act of fraud, undisclosed or unapproved self-dealing, diversion of any
corporate opportunity to himself or any third party or malfeasance against or
concerning the Company and/or its subsidiaries; (7) the Employee engaging in any
activities which, or facilitating any third party to, compete with the then
current or planned business of the Company, or engaging in any other act which
is willfully disloyal, deliberately dishonest, or demonstrably and materially
injurious to the Company and/or its Subsidiaries, or any of their reputations or
business interests; or (8) failure of the Employee to perform his assignments
and duties at a level which is deemed to be acceptable or satisfactory by the
Company’s Chief Executive Officer.




4.

Forfeiture of Restricted Shares. In the event that the Employee or the Company
terminates the Employee’s employment with the Company or any of its subsidiaries
for any reason whatsoever, such event shall constitute an “Event of Forfeiture”
and all Shares which at that time are Restricted Shares shall thereupon be
forfeited by the Employee to the Company without payment of any consideration by
the Company, and neither the Employee nor any successor, heir, assign or
personal representative of the Employee shall have any right, title or interest
in or to such Restricted Shares or the certificates evidencing them.




5.

Legend.  All certificates representing any shares of Stock of the Company
subject to the provisions of this Agreement shall have endorsed thereon the
following legends:




SALE, TRANSFER, OR HYPOTHECATION OF THE SHARES REPRESENTED BY THIS CERTIFICATE
IS RESTRICTED BY THE PROVISIONS OF A RESTRICTED STOCK AGREEMENT ENTERED INTO BY
THE COMPANY AND THIS REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY, AND ALL OF THE PROVISIONS OF WHICH ARE
INCORPORATED HEREIN.




THIS SECURITY HAS BEEN ISSUED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), PURSUANT TO A THEN EFFECIVE REGISTRATION STATEMENT ON FORM S-8,
REGISTRATION NO. 333-13766. THERE IS NO ASSURANCE THAT THIS REGISTRATION
STATEMENT SHALL REMAIN IN EFFECT. THIS SECURITY MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED BY THE HOLDER THEREOF AT ANY TIME, EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT, FILED UNDER THE ACT COVERING THE SECURITY,
OR (2) UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY OPINING THAT THIS SECURITY MAY BE TRANSFERRED WITHOUT REGISTRATION UNDER
THE ACT OR ANY THEN APPLICABLE LAW.




6.

Escrow.  The certificate or certificates evidencing the Restricted Shares
subject hereto shall be delivered to and deposited with the Secretary of the
Company as Escrow Agent in this





Page 2 of 10







--------------------------------------------------------------------------------

transaction to be held in escrow until such Restricted Shares are released to
the Employee or forfeited in accordance with this Agreement. The Employee shall,
simultaneously with the delivery of this Agreement, deliver to the Company a
stock power, in blank, executed by the Employee.  The Restricted Shares may also
be held in a restricted book entry account in the name of the Employee. Such
certificates or such book entry shares are to be held by the Escrow Agent until
termination of the Restriction Period, when they shall be released by said
Escrow Agent to the Employee.  If any Restricted Shares are forfeited, the
Company shall direct the transfer agent of the Common Stock to make the
appropriate entries in its records showing the cancellation of the certificate
or certificates for such Restricted Shares and to return the Shares represented
thereby to the Company’s treasury.




7.

Employee Shareholder Rights.  During the Restriction Period, the Employee shall
have all the rights of a shareholder with respect to the Stock except for the
right to transfer the Restricted Shares, as set forth in Section 3 and except as
set forth in Section 7.  Accordingly, the Employee shall have the right to vote
the Stock and to receive any cash dividends paid to or made with respect to the
Stock.




8.

Changes in Stock.  In the event that, as a result of any merger or sale of all
or substantially all of the assets or other acquisition of the Company and by
virtue of any such change, the Employee shall, in the Employee’s capacity as
owner of unvested shares of Stock which have been awarded to the Employee (the
“Prior Stock”), be entitled to new or additional or different shares or
securities, such new or additional or different shares or securities shall
thereupon be considered to be unvested Restricted Shares and shall be subject to
all of the conditions and restrictions which were applicable to the Prior Stock
pursuant to this Agreement.




9.

Disability Termination or Permanent and Total Disability of Employee. In the
event of a Disability Termination or permanent and total disability of the
Employee, any unpaid and undelivered but vested Stock shall be paid to the
Employee if legally competent or to a legally designated guardian or
representative if the Employee is legally incompetent.




10.

Death of Employee.  In the event of the Employee’s death after the vesting date
but prior to the payment and delivery of Stock, said Stock shall be paid to the
Employee's estate or designated beneficiary.




11.

Taxes.  The Employee shall be liable for any and all taxes, including
withholding taxes, arising out of purchase or acquisition of the Shares or the
vesting of Shares hereunder. If the Employee makes any tax election relating to
the treatment of the Shares under the Internal Revenue Code of 1986, as amended
(the “Code”), at the time of such election the Employee shall promptly notify
the Company of such election.  The Employee understands that the failure to
timely make an election and complete the related filing may result in the
recognition of ordinary income by the Employee, as the Restrictions lapse, on
the difference between the purchase price and the fair market value of the
Shares at the time such restrictions lapse.  The Company and the Employee
acknowledge and agree that the purchase or acquisition price of the Shares is
zero. The Employee agrees to seek and retain, at the Employee’s sole expense,
such professional tax advice as the Employee deems appropriate and hereby
releases and discharges the Company from any and all claims or liability in any
way relating to taxes on the Shares.








Page 3 of 10







--------------------------------------------------------------------------------

The following paragraph is for information purposes only and shall not
constitute any form of tax advice, agreement, representation, warranty or
otherwise by the Company:  The Employee acknowledges and understands that
Section 83 of the Internal Revenue Code of 1986, as amended, taxes as ordinary
income the difference between the amount paid for the Shares, if any, and the
fair market value of the Shares as of the date any restrictions on the Shares
lapse.  The Employee understands that if such provision is applicable to him he
may elect to be taxed at the time the Shares are acquired or purchased rather
than when and as the Restrictions Lapse by filing an election under Section
83(b) of the Code with the Internal Revenue Service within thirty (30) days from
the date of purchase or acquisition and with his income tax returns for the year
to which the 83(b) election pertains.  Even if the fair market value of the
Shares equals the amount paid for the Shares, the election must be made to avoid
adverse tax consequences in the future.  The Employee understands that the
failure to timely make this filing may result in the recognition of ordinary
income by the Employee, as the Restrictions lapse, on the difference between the
purchase or acquisition price and the fair market value of the Shares at the
time such restrictions lapse.




THE EMPLOYEE ACKNOWLEDGES THAT IT IS HIS SOLE RESPONSIBILITY AND NOT THE
COMPANY’S, TO TIMELY FILE ANY ELECTION UNDER THE INTERNAL REVENUE CODE, UNDER
SECTION 83(b) OR OTHERWISE, AND NEITHER THE COMPANY NOR ITS REPRESENTATIVES
SHALL HAVE ANY RESPONSIBILITY OR OBLIGATION TO THE EMPLOYEE REGARDING ANY SUCH
ELECTION, FILING OR TAX ADVICE ON THE EMPLOYEE’S BEHALF.




12.

SEC Reporting.  If the Employee is an officer or director of the Company
required to report legal or beneficial ownership of Stock, or make any filings,
pursuant to any applicable securities laws and rules or regulations promulgated
by the U.S. Securities and Exchange Commission (“SEC”), the Effective Date of
this Agreement shall mark the date on which the Employee shall be deemed to have
acquired the Stock for such reporting and filing purposes.  It shall be the sole
and exclusive obligation of the Employee to comply with all such individual
reporting and filing requirements and neither the Company nor its representative
assumes any obligation, duty or responsibility whatsoever regarding such
individual reporting or filing.




13.

Securities Laws Compliance.  It is the sole responsibility of the Employee to
comply with the Securities Act of 1933, as amended (the “1933 Act”), and all
applicable federal or state securities laws, as they are in effect hereafter,
and the requirements of any stock exchange or national market system on which
the Shares may be listed at any subsequent time.  The Employee acknowledges and
agrees that the Company is under no obligation to register, qualify or list the
Shares with the SEC, any state securities commission or any stock exchange to
effect such compliance, or, if registered, qualified or listed, to retain such
status for any amount of time.  To the extent that the Shares are registered
under the Company’s then effective registration statement on Form S-8,
Registration No. 333-13766, the Employee may avail himself of the benefits of
such registration, provided that the Company shall not be obligated to maintain
the effectiveness of such registration for any amount of time.  The Employee
acknowledges and agrees that the Shares may have to be held indefinitely unless
they are properly registered under the 1933 Act and qualified or registered
under other applicable securities laws, rules and regulations, or unless an
exemption from such qualification or registration is available.  Without in any
way limiting the Employee’s representations set forth above, the Employee
further agrees that he shall in no event make any disposition of all or any
portion of the Shares, unless and until





Page 4 of 10







--------------------------------------------------------------------------------

(A) there is then in effect a registration statement under the 1933 Act covering
such proposed disposition and such disposition is made in accordance with said
registration statement, with ten (10) business days written notice given to the
Company prior to any planned disposition; or (B) (1) the Employee shall have
notified the Company of the proposed disposition and shall have furnished the
Company with a detailed statement of the circumstances surrounding the proposed
disposition, (2) the Employee shall have furnished the Company with an opinion
of the Employee’s counsel, retained at the Employee’s sole expense, to the
effect that such disposition will not require registration of such Shares under
the 1933 Act, and (3) such opinion of the Employee’s counsel shall have been
reasonably concurred in by counsel for the Company and the Company shall have
advised Purchaser of such concurrence.




14.

Market Stand-Off.  In connection with any subsequent underwritten public
offering of Stock by the Company, the Company (or a representative of the
underwriter) may require that the Employee not sell or otherwise transfer or
dispose of any Shares during a period (not to exceed one hundred eighty (180)
days) following the effective date of the registration statement of the Company
filed under the 1933 Act, related to such public offering.




15.

Investment Representations.  As a material inducement to the Company to issue
the Shares to the Employee, and in order to establish the suitability for the
Employee of such an investment, the Employee hereby makes the following
representations and warranties, and authorizes the Company to rely upon the
same:




       (a)  Investment Intent.  The Employee is aware of and familiar with the
Company’s business affairs and financial condition and has acquired sufficient
information about the Company to reach a knowledgeable and informed decision to
acquire the Shares.  The Employee is acquiring the Shares for his own account
and not with a view to, or for sale in connection with, any distribution of the
Shares.




       (b)  Relationship.  The Employee has a preexisting relationship with the
Company as an employee.




       (c)  Experience.  The Employee and/or his professional advisors who are
not compensated by or affiliated with the Company or a selling agent of the
Company (“Representatives”), if any, have such business or financial experience
so that the Employee understands the nature of his investment in the Shares and
has the capacity to protect his own interests in connection with the purchase or
acquisition of the Shares.




       (d)  Risks.  The Employee understands that an investment in the Company
is speculative, that any possible profits therefrom are uncertain, and that he
must bear the economic risks of the investment in the Company for an indefinite
period of time, including the possible loss of his entire investment.  The
Employee is able to bear these economic risks and to hold the Shares for an
indefinite period.




       (e)  Information.  The Employee and his Representatives, if any, have
received all information and data with respect to the Company which the Employee
or his Representatives have requested and have deemed relevant in connection
with an evaluation of the merits and risks of this investment in the Company,
and do not desire any further information or data with respect to the Company
prior to the purchase or acquisition of the Shares.





Page 5 of 10







--------------------------------------------------------------------------------




       (f)  Domicile.  The Employee is a bona fide resident and domiciliary, not
a temporary transient resident, of and has his principal residence in the State
of Florida, and does not have any present intention of moving his principal
residence from the State of Florida.




16.

Release of All Earnout Claims.  As a material condition precedent to the grant
of the Shares herein made, the Employee hereby agrees to forfeit, release, sell,
transfer and assign to the Company, and does hereby so forfeit, release, sell,
transfer and assign, any claim, however described, to any and all rights to
receive an Earnout Payment or a payment from the Bonus Pool, as such terms are
defined in the Agreement dated as of February 17, 2006, by and among Think
Partnership Inc., Litmus Acquisition Sub, Inc., Litmus Media, Inc., John Linden
and Toby Teeter, as amended and superseded by the Amendment No. 1 to Agreement
and Second Amendment to Agreement, made and entered into on March 16, 2006 and
August 10, 2006, respectively, by and among the same named parties, which
Earnout Payment or Bonus Pool payment shall no longer be payable to the Employee
under any circumstances or conditions.  The Company shall be exclusively
entitled to receive and retain any Earnout Payment or Bonus Pool payment, if
any.  Should any portion of this release of payments contained in this section
of this Agreement be declared illegal or unenforceable for any reason by any
court of competent jurisdiction and cannot be modified to be fully enforceable,
or should the Employee ever contest his release, forfeiture, sale, transfer or
assignment of such payments, the Employee shall be required to return, transfer,
and/or deliver back to the Company all Shares or an equivalent number of shares
of Stock regardless of whether the Employee then own the Shares.




17.

Miscellaneous.




(a)

The Employee, as a condition to acquiring or purchasing the Shares, shall not
sell, transfer or pledge any Shares subject to Restrictions other than in the
manner expressly permitted in this Agreement, and any such sale, transfer or
pledge of the Shares in violation of this Agreement shall be void.  The Company
shall not be required (i) to transfer on its books any shares of Stock of the
Company which shall have been sold or transferred in violation of any of the
provisions set forth in this Agreement, or (ii) to treat as owner of such shares
or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.




(b)

The parties agree to execute such further instruments and to take such action as
may reasonably be necessary to carry out the intent of this Agreement.




(c)

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon delivery to the Employee at his or her address
then on file with the Company.




(d)

Nothing contained in the Plan or this Agreement, nor any provisions under
either, shall be construed so as to grant the Employee any right to remain in
the employ of the Company or affect any right which the Company may have to
terminate the employment of the Employee at any time or for any reason.




(e)

This Agreement constitutes the complete and exclusive agreement of the parties
with respect to the subject matter hereof and supersedes all prior agreements or
understanding





Page 6 of 10







--------------------------------------------------------------------------------

among the parties with respect to its subject matter. This Agreement may not be
amended except with the consent of the Committee and by a written instrument
duly executed by the Company and the Employee.  The specific terms and
conditions of this Agreement supersede and govern in the event of any conflict
with the Plan.




(f)

The illegality, invalidity or unenforceability of any provision of this
Agreement under the law of any jurisdiction shall not affect its legality,
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision of this Agreement,
except as provided in Section 16 hereof.  




(g)

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their heirs, personal representatives, successors and
assigns. The Employee acknowledges receipt of a copy of the Plan, represents
that he or she is familiar with the terms and provisions thereof and accepts the
award of Shares hereunder subject to all of the terms and conditions thereof and
of this Agreement.  The Employee hereby agrees to accept as binding, conclusive
and final all decisions and interpretations of the Committee upon any questions
arising under the Plan or this Agreement, except where the Company’s Chief
Executive Officer is authorized to decide and interpret matters as provided in
this Agreement.




(h)

This Agreement, together with all amendments hereof, waivers and consents
hereunder, and disputes or controversies arising under or in connection with
this Agreement, shall be governed and determined exclusively by the internal law
of the State of Florida, without regard to the conflicts of law principles
thereof. The parties hereto by their execution hereof irrevocably (i) agree that
any legal suit, action or proceeding arising from or related to this Agreement
must be instituted in a State or Federal Court of competent jurisdiction located
as close as possible to Clearwater, Florida; (ii) waive any objection which they
may now or hereafter have to the laying of venue of any such suit, action or
proceeding, including, but not limited to, on the grounds that any such action
or proceeding in either of such Courts has been brought in an inconvenient
forum; (iii) submit and consent to service of any summons, complaint or any
other process that may be served in such actions brought in said Courts; (iv)
submit and consent to personal jurisdiction of any such Court in any such suit,
action or proceeding; and (v) fully waive and forever relinquish any right to a
jury trial in any such Court in any such suit, action or proceeding.




(i)

The headings of the sections and paragraphs of this Agreement have been inserted
for convenience of reference only and form no part of this Agreement.  The
masculine, feminine or neuter gender and the singular or plural number shall
each be deemed to include the others whenever the context so indicates.




[INTENTIONALLY LEFT BLANK]





Page 7 of 10







--------------------------------------------------------------------------------




THIS RESTRICTED STOCK AGREEMENT is executed and delivered by the undersigned
individual and corporation in their full legal capacities intending to be
legally bound thereby.




 

COMPANY:

THINK PARTNERSHIP INC.

By:

Name:

Title:

Date: ______________________________

 

EMPLOYEE:

[NAME OF EMPLOEE], individually


_________________________________


Date: ____________________________




  

RETAIN THIS AGREEMENT FOR YOUR RECORDS





Page 8 of 10







--------------------------------------------------------------------------------

AMENDMENT AGREEMENT NO. 1




THIS AMENDMENT AGREEMENT NO. 1 (this “Agreement”) is made as of June 23, 2008,
by and among JOHN LINDEN (“Employee”) and THINK PARTNERSHIP INC. d/b/a
KOWABUNGA! (the “Company”).




WHEREAS, Employee and the Company entered into the Restricted Stock Agreement
dated of even date herewith (the “Restricted Stock Agreement”); and




WHEREAS, the Restricted Stock Agreement is a generic type of agreement generally
used by the Company for all grants of restricted stock under its 2005 Long-Term
Incentive Plan (“Plan”); and




WHEREAS, Employee and the Company desire to amend the Restricted Stock Agreement
in order to provide to Employee certain specific terms and conditions which are
not generally made available to other employees of the Company.




NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:




1.

AMENDMENT OF RESTRICTED STOCK AGREEMENT




The Restricted Stock Agreement is hereby modified, revised and amended as
hereinafter specified.  Capitalized terms not otherwise defined herein shall
have the meaning ascribed to such terms in the Restricted Stock Agreement.
 Except as hereby amended, the Restricted Stock Agreement shall remain in full
force and effect pursuant to the terms and conditions thereof.




(a)

The following Sections are deleted in their entirety:  2, 3, 4, 6, 7, 9 and 10.

(b)

Section 5 is amended by eliminating from all certificates representing the
Shares the first stated legend.




By way of explanation and not limitation, it is the intent of the Company by
these amendments that none of the Shares as of the Grant Date be subject to
Restrictions or an Event of Forfeiture.




2.

CAPTIONS




The use of captions in this Agreement is for the convenience of reference only
and shall not affect the meaning of any provision of this Agreement.




3.

SEVERABILITY




If any provision of this Agreement shall, for any reason, be held unenforceable
by a court of competent jurisdiction, such provision shall be severed from this
Agreement unless, as a result of such severance, the Agreement fails to reflect
the basic intent of the parties. If the Agreement continues to reflect the basic
intent of the parties, then the invalidity of such specific provision shall not
affect the enforceability of any other provision herein, and the remaining
provisions shall remain in full force and effect.





Page 9 of 10







--------------------------------------------------------------------------------




4.

GOVERNING LAW




This Agreement shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of Florida.




5.

BINDING EFFECT




Subject to all restrictions provided for in this Agreement, the underlying
Restricted Stock Agreement or by any applicable law limiting assignment and
transfer of this Agreement or the underlying Restricted Stock Agreement by
Employee, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.




6.

ENTIRE AGREEMENT




This Agreement constitutes the entire agreement and supersedes all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof and thereof.  Neither this Agreement nor
any term or condition hereof may be amended, waived, discharged or terminated
except by a written instrument signed by Employee and the Company.




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.




EMPLOYEE







____________________________________

John Linden, strictly in his individual capacity







THINK PARTNERSHIP INC.










By__________________________________

     Stan Antonuk, Chief Executive Officer








Page 10 of 10





